Citation Nr: 1825679	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-37 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include asthma, bronchitis, chronic obstructive pulmonary disorder (COPD), sinusitis, and rhinitis.  

2.  Whether the severance of service connection for generalized anxiety disorder (GAD), effective November 1, 2014, was proper.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1986 to March 1987 and from November 1990 to May 1991, including service in Southwest Asia.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2013 and August 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In the March 2013 rating decision, the RO denied entitlement to service connection for a breathing condition, to include asthma and chronic bronchitis.  In the August 2014 rating decision, the RO severed service connection for GAD, effective November 1, 2014, on the basis of clear and unmistakable error (CUE) committed in the March 2011 rating that granted service connection for the disability.

The issue of entitlement to service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original.


FINDINGS OF FACT

1.  The March 2011 rating decision awarded service connection for GAD and assigned a 50 percent disability rating, effective July 21, 2009, under Diagnostic Code (DC) 9413.

2.  In the August 2014 rating decision, the AOJ severed service connection for GAD, effective November 1, 2014, on the basis that CUE was committed in the March 2011 rating decision.

3.  The evidence of record does not show that the March 2011 rating decision that awarded service connection for GAD contained CUE.


CONCLUSION OF LAW

As the RO's severance of service connection for GAD was based on a misapplication of law, such severance was improper.  38 U.S.C. §§ 101, 1110, 5109A, 5112(b)(10), 5303A (2012); 38 C.F.R. §§ 3.1, 3.6, 3.12, 3.12a, 3.105(d), 3.203, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent that the decision below is fully favorable to the Veteran and is considered a full grant of benefits requested with respect to the issue of whether severance of service connection for GAD was proper, further discussion of the Veterans Claims Assistance Act of 2000 (VCAA), is not necessary at this time.  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Once service connection has been granted, it can be severed only upon the Secretary's showing that the rating decision granting service connection was "clearly and unmistakably erroneous," and only after certain procedural safeguards have been satisfied.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); 38 C.F.R. § 3.105(d).  See also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993), overruled in part by Simmons v. Principi, 17 Vet. App. 104 (2003), (only to the extent that it is more appropriate to dismiss rather than deny CUE claims that fail pleading specifications).  To warrant revision of a decision on the grounds of CUE in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  Stallworth, 20 Vet. App. 482.

The same standards apply in a determination of CUE in a prior decision and a determination as to whether a decision granting service connection was the product of CUE for the purpose of severing service connection; however, for the latter case the reviewable evidence is not limited to that which was before the RO at the time of the challenged rating decision.  See Daniels, 10 Vet. App. at 480; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In fact, VA regulations provide that a change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  38 C.F.R. § 3.105(d).  The severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence establishes that service connection is clearly erroneous.  Stallworth, 20 Vet. App. at 488.

In the instant case, the RO determined in the August 2014 rating decision that service connection was granted for GAD based on a favorable VA examiner opinion, but that the Veteran's reported in-service stressor had not been verified, as indicated in a September 2009 memorandum from the Joint Service Records Research Center.  

In his July 2009 claim, the Veteran was initially seeking entitlement to service connection for posttraumatic stress disorder (PTSD).  He reported that he suffered through a traumatic event during service when a bright flash of light lit up the sky just off the coast of Oman while he was serving in the Persian Gulf, and that it looked as if a hospital ship that he had seen off in the distance had exploded.  He reported feeling very nervous and anxious thinking that the ship had been struck by an enemy missile.  He went to tell others what had happened and when he came back, he could not see the hospital ship.  He indicated that he went to sleep after the event, and has several nightmares pertaining to the event.  He further reported that he later learned that the bright light was an Omani fighter jet that had crashed during a training mission, and that he could not see the hospital ship in the dark at the time due to temporary night blindness as a result of having seen the flash of light.  

Service connection was granted for GAD in the March 2011 rating decision based on the favorable opinion of a December 2010 VA examiner.  In the examination report, the examiner noted the Veteran's reported stressor; however, she indicated that the Veteran did not meet the criteria for a PTSD diagnosis.  She did, however, note that the Veteran had a current diagnosis of GAD.  

While the examiner initially indicated that the Veteran's GAD was at least as likely as not the result of an accident involving injury/death to others, in providing reasons for the opinion, the examiner noted the Veteran's reports of feeling anxious all the time, with feelings of fluttering in his chest and abdomen, difficulty breathing, heart racing, shakiness, and feeling on edge when facing any kind of change.  The Veteran reported that he had dealt with his anxiety on and off over the years since his discharge from the Marines in 1994.  The examiner further noted that the Veteran reported at that time, consistent with current symptoms, that he was faced with uncertainty and lack of control over his ability to protect and care for his family when he was serving in the Persian Gulf.  He reported that this caused him anxiety and that he currently felt the same lack of control and fear, which was exacerbating his anxious symptoms.  The examiner explained that a January 2009 report had indicated that the Veteran and his wife were separated at that time due to his anger outbursts and irritable moods, which he had experienced for many years, but that he had not sought treatment due to his own resistance to treatment.  The examiner further explained that the Veteran's anxiety had evolved from a preoccupation with the safety of his family to a GAD, whereby he worried excessively about multiple life stressors.  Based on this evidence, the examiner concluded that it was at least as likely as not that the Veteran's GAD was caused by or a result of his military experience.

Evidence dated since the March 2011 rating decision shows that the Veteran has continued to receive treatment for anxiety.  Thus, the question before the Board is whether the RO's reliance on the December 2010 VA examiner's favorable medical opinion in granting service connection for GAD was clearly and unmistakably erroneous.  

At this juncture, the Board notes that VA regulations provide for certain requirements that must be met in order for an award of service connection for PTSD to be warranted.  These include a finding that a claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Such requirements are not necessary, however, to establish service connection for other psychiatric disabilities, especially where, as here, the evidence supports such other psychiatric disability had its onset during a veteran's active service.  See  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010)(there are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally).  Thus, a finding as to whether the Veteran's reported in-service stressor has been verified is not necessary in order to award service connection for GAD; rather, the general provisions relating to service connection are controlling.

Based on this evidence, the Board cannot conclude that the RO's award of service connection for GAD was clearly and unmistakably erroneous.  Rather, as detailed above, the December 2010 VA examiner's opinion adequately supports a finding of service connection for GAD.  She noted the Veteran's competent and credible report of anxiety symptoms commencing during his service, and she stated that such symptoms were consistent with his current symptoms.  She also noted that he reported being faced with uncertainty and lack of control over his ability to protect and care for his family while he was away serving in the Persian Gulf, and that this caused him anxiety.  She further noted that he reported current feelings of the same lack of control and fear, which were exacerbating his anxious symptoms.  Based on these reasons, the examiner provide a favorable etiology opinion, at least as likely as not relating the Veteran's current GAD to his active service.  The examiner's opinion is fully informed, fully articulated, and well-reasoned, and serves as an adequate basis for relating the Veteran's GAD to his active service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Based on the foregoing, the burden of proof has not been met as to whether the service connection determination in the March 2011 rating decision was clearly and unmistakably erroneous.  Therefore, the Board finds that severance of service connection for GAD was not proper and that the appeal as to this issue must be granted.  


ORDER

As there was no CUE warranting severance of service connection for GAD, severance was improper, and restoration of service connection for GAD, effective November 1, 2014, is granted.


REMAND

The record contains evidence that the Veteran suffered from respiratory disability during service.  His representative has argued that he additionally suffered from nosebleeds which he has contended and provided evidence indicating that this may be a symptom of respiratory disability.  The evidence further shows that the Veteran has been diagnosed with disabilities affecting the respiratory system during the appeal period, including COPD, asthma, and rhinitis, during the appeal period.  

In spite of the evidence of current respiratory disability and evidence of respiratory disability during service, to date, the Veteran has not been afforded a VA examination to determine the nature and etiology of current respiratory ailments.  As the evidence indicates that the Veteran may have a current respiratory disability that was incurred as a result of his active service, remand for a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the claim remaining on appeal is REMANDED for the following action:

1.  Schedule the Veteran for a VA respiratory disorders examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all disabilities involving the respiratory system found to be present during the pendency of the Veteran's appeal (since June 2010), to include COPD, asthma, bronchitis, sinusitis, and rhinitis.   

The examiner should provide an opinion(s) as to whether it is at least as likely as not (50 percent or greater probability) that any such current disability involving the Veteran's respiratory system had its onset during his active service or is related to any in-service disease, event, or injury, to specifically include incidents of upper respiratory infection and nosebleeds noted in his service treatment records.  

The examiner must provide reasons for all opinions and conclusions reached, and must address competent and credible lay contentions provided by the Veteran.

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


